Atkinson, Justice.
So much of the record as is necessary to an understanding of the questions of law made in this case is stated in the official report.
1. The proposition as to whether a husband and wife in this State can lawfully become partner’s in the conduct of a mercantile business was settled by this court in the case of Burney v. Savannah Grocery Company, which was decided during the present term. 98 Ga. 111. The well reasoned opinion of Justice Lumpkin delivered in that case renders unnecessary any additional examination of that question.
2. IJpon the trial of the cause, the plaintiffs offered in evidence an original record of the superior court of Bibb county, which purported to be and was shown to be an original plea and answer filed in that court by the defendants in the present case when sued in that court by another plaintiff. It contained admissions and statements of fact which were favorable to the plaintiffs in this case. The introduction of this original record was objected to upon *493the ground that the original records of one court could not he lawfully withdrawn therefrom and introduced in evidence in another court, and that the only method prescribed by law for the introduction of such evidence was by the production of duly authenticated copies. This objection was overruled, and to it plaintiffs in error excepted. We think the court erred in overruling the objection. The code points out the manner in which proceedings of courts of record may be proved, and that is by copies duly authenticated under the seal of the court. It is replied to this, however, that where the clerk himself appears and swears to the existence of the original, this sufficiently , authenticates it. The answer to this is, that the law has pointed out one method of authentication only, and the courts are not .at liberty to recognize an entirely different manner of proving records. Aside from this, however, upon considerations of public policy, original documents- should be excluded in courts -other than those in which they are rendered; otherwise the temptation to attorneys and officers of the court -to withdraw from the files original records for the purpose of using them as evidence in distant portions of the Sta/te might lead to their loss or destruction, and thus produce unnecessary confusion in the keeping of those things which should stand as permanent memorials of the action -of the several courts.
3. While this evidence was improperly admitted, and while we have dealt with it for the simple purpose of condemning an improper practice, we do not deem its admission of sufficient importance to justify the grant of a new trial; for when we look through the evidence which appears in the record, we find that it was not only sufficient to sustain the verdict without the evidence thus illegally admitted, but that it was of such a character as to demand a finding in favor of the plaintiffs. The judgment of the court below is therefore Affirmed.